Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims domestic priority to Application No. 17/069,579, filed October 13, 2020, currently U.S. Patent No. 11,165,748, and names the inventor or at least one joint inventor named in the prior application.  Accordingly, this application constitutes a continuation.  The benefit of the filing date of the prior application is acknowledged, pursuant to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2021 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

	
	
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
4.        The following is an examiner’s statement of reasons for allowance:
This First Action Allowance was assessed after a thorough search of the prior art using the search methods outlined in the attached Search Notes.   Applicant has incorporated subject matter into independent Claims 1, 9, and 17 which was not found in the prior art.  That subject matter is as follows:
receiving, from the network registrar, a second message including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first public key infrastructure (PKI) key pair of the network registrar via the first signature; and 
sending a first neighbor advertisement (NA) message to the host computing device including the second nonce
The above subject matter was not found in any of the prior art which was reviewed, as indicated on the attached Form PTO-892 nor in the references cited on the IDS.  Therefore, Claims 1-20 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454